Citation Nr: 9910179	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  93-06 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a platelet 
disorder.  

2.  Entitlement to service connection for a disorder 
manifested by numbness and tingling of the left arm and hand.  

3.  Entitlement to an increased (compensable) rating for 
service-connected multiple lipomas.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In June 1993, a hearing was held before a Member who has 
since left the Board.  The veteran was informed of his right 
to another hearing before a sitting Board Member.  In 
November 1996, the veteran responded that he did not want 
another hearing.  The record includes a transcript of the 
June 1993 hearing and a copy was sent to the veteran.  

When the case was previously before the Board, in January 
1997, it was Remanded for further development.  He veteran 
reported for one examination and records were obtained.  The 
veteran did not report for another examination.  This was 
noted in the Supplemental Statement of the Case; however, the 
veteran did not respond.  The representative's presentation 
did not indicate that the veteran had good cause for missing 
the examination or that he would cooperate with future 
examinations.  VA has done all development possible without 
further cooperation of the veteran.  The Board proceeds with 
its review of the appeal.  


FINDING OF FACT

There is no evidence to connect a platelet disorder to 
disease or injury during service.  


CONCLUSION OF LAW

The claim of service connection for a platelet disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 or 1131 (West 1991).  Service connection 
for specifically listed chronic diseases, including an 
organic disease of the nervous system and not including a 
platelet disorder, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1998).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service Connection for a Platelet Disorder

The service medical records show the veteran was examined for 
his service-connected lipomas in May and June 1968.  Blood 
tests were done and there was no report of abnormal clotting 
at that time.  

VA clinical records show the veteran was treated for his 
service-connected lipoma in September 1979 and laboratory 
work was done.  In May 1980, it was noted that clotting 
abnormalities were seen on laboratory studies and the veteran 
had been called back for further evaluation.  Repeated 
studies in May, June and July 1990 showed the blood platelets 
continued "to behave peculiarly" with clumping.  
Medication, including aspirin was recommended to thin the 
blood.  In January 1991, a complete blood count, including 
platelet count, was normal.  The veteran's June 1993 hearing 
testimony reflected the information in the medical records 
and was credible.  The most recent laboratory studies of 
record were done in June 1994 and platelet clumping was again 
noted.  

The first requirement for a well grounded claim is evidence 
of a current disability.  VA clinical notes from 1980 
disclose abnormal clumping of the veteran's blood platelets.  
The most recent laboratory studies were done in June 1994 and 
platelet clumping was again seen.  Not all abnormalities are 
disabilities.  38 C.F.R. §§ 3.303(c); 4.9 (1998).  Here, 
there has been no diagnosis of a blood disease or disability 
due to disease or injury.  However, in light of the repeated 
abnormal findings, this discussion will assume that there is 
a current disability.  

It should be noted that the clumping of the blood platelets 
was found on laboratory studies by trained personnel.  The 
clumping of the blood platelets is not an abnormality lay 
witnesses can see or for which lay witnesses can provide 
competent evidence.  Evidence on this condition must come 
from trained medical personnel.  

The second requirement is evidence of disease or injury in 
service.  In his February 1992 claim, the veteran reported 
exposure to Agent Orange.  Based on the veteran's Vietnam 
service, the Board concedes Agent Orange exposure.  The 
veteran has not asserted any other pertinent disease or 
injury during service.  The Board's review of the file, 
including the service medical records, does not disclose any 
other relevant disease or injury during service.  

The third requirement for a well grounded claim is evidence 
which connects the current disability to disease or injury 
during service.  There is no such evidence here, so the claim 
must be denied.  

There is no competent evidence of a chronic platelet disorder 
during service.  38 C.F.R. § 3.303(b) (1998).  There is no 
evidence of continuing symptoms of a platelet disorder since 
service.  38 C.F.R. § 3.303(b) (1998).  The records and 
veteran's sworn testimony acknowledge that the abnormality 
was first noted years after service.  Significantly, there is 
no opinion from a physician or other medical specialist 
linking the platelet disorder to disease or injury in 
service.  

The veteran has asserted that the platelet disorder is due to 
Agent Orange exposure in Vietnam.  No physician has provided 
an opinion supporting that position.  

In accordance with law (the Agent Orange Act of 1991, Pub.L. 
102-4) VA commissioned studies by the National Academy of 
Sciences (NAS).  As required by law, the Secretary of 
Veterans Affairs considered the NAS reports and any and all 
other sound medical and scientific information and analysis 
available, and made a determination which was published in 
the Federal Register.  It was determined that only a small 
group of disorders could be associated with Agent Orange 
exposure.  This group did not include blood disorders.  It 
was also determined that any disability not specifically 
determined to be due to Agent Orange exposure were not 
related to such exposure.  That is, in accordance with law, 
VA has determined that the scientific and medical evidence 
shows that any blood disorders the veteran may have are not 
related to any Agent Orange exposure he may have experienced 
while serving in Vietnam.  61 Fed. Reg. 41442, 41449 Aug. 8, 
1996.  See 38 C.F.R. § 3.309(e) (1998).  

The only disability for which service connection has been 
established is the veteran's multiple lipoma disorder.  
Service connection can be granted for a disability which is 
caused by a service-connected disability.  38 C.F.R. § 3.310 
(1998).  Service connection can also be granted for any 
increase in a non-service-connected disability which is due 
to a service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  However, the relationship of one 
disability to another is very much a medical question 
requiring evidence from a trained professional.  As a lay 
witness, the veteran does not have the training or experience 
to present competent evidence on the relationship of one 
disability to another.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  Here, there is no evidence from a competent source 
which indicates that the service-connected lipoma disorder 
caused or increased the platelet abnormality.  

Since there is no competent evidence linking a disability 
manifested by clotting platelets to disease or injury during 
service, the claim is not well grounded and must be denied.  


ORDER

Service connection is denied for a platelet disorder.  


REMAND

The RO is under an obligation to use the correct form 
letters.  There is only one authorized version of the cover 
letter to the SSOC.  The documents issued by the RO is not 
the authorized version.  Although this error is harmless at 
this time, the RO should be mindful of the error.

The veteran failed to report for a peripheral nerve and scar 
examination.  The RO failed to comply with 38 C.F.R. § 3.655 
(1998).  The statement that evidence expected from the 
examination which might have been material to the outcome 
could not be considered does not comply with the regulation.  
The regulation is specific.  If there is a failure to report, 
the claim is denied.  The decision of the RO to not comply 
with the regulation and advise the veteran of his rights 
results in unreasonable delay.  This case is remanded for the 
following:

The RO shall comply with 38 C.F.R. 
§ 3.655.  The RO shall issue a 
Supplemental Statement of the Case that 
includes the correct cover letter.  The 
veteran shall be provided an opportunity 
to explain his reason for his failure to 
report for the examination.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit 
additional evidence and argument. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

